Case 3:20-cv-00594-MAB-JPG Document'1 Filed 06/22/20 Page 1of12 Page ID #1

FILED

ae

JUN 22 2020
UNITED STATES DISTRICT COURT
for the CLERK, U.S, DISTRICT COURT
Southern District of Illinois SOUTHERN DIETS orteN

Ropar (uereroruer, AnAms
Case Number: 20 - 5 PY- fl AB

(Clerk's Office will provide)

 

 

 

)
)
)
)
Plaintiff(s)/Petitioner(s) )
v. ) CMCIVIL RIGHTS COMPLAINT

) pursuant to 42 U.S.C. §1983 (State Prisoner)

) OCIVIL RIGHTS COMPLAINT

) pursuant to 28 U.S.C. §1331 (Federal Prisoner)

) O CIVIL COMPLAINT

) pursuant to the Federal Tort Claims Act, 28 U.S.C.

} §§1346, 2671-2680, or other law

bore nt
EnwAen Wir Ace

 

 

Defendant(s)/Respondent(s )

1. JURISDICTION

 

 

Plaintiff:
A. Plaintiff's mailing address, register number, and present place of
confinement.
Defendant #1:
B. Defendant_ Enwfen \JALLACE is employed as
(a) (Name of First Defendant)
OWNER
(b) (Position/ Title)
with Un¥newal Ap N.

 

(c) (Employer's Name and Address)

 

At the time the claim(s) alleged this complaint arose, was Defendant #1
employed by the state, local, or federal government? OYes Wo

If your answer is YES, briefly explain:

Rev. 10/3/19

 
Case 3:20-cv-00594-MAB-JPG Document'1 Filéd 06/22/20 Page 2of12 Page ID #2

 

 

Defendant #2:
C. Defendant ‘)vpon7 is employed as
(Name of Second Defendant)
Cop PAu
(Position/ Title)
with Dupe A727

 

(Employer's Name and Address)

 

At the time the claim(s) alleged in this complaint arose, was Defendant #2
employed by the state, local, or federal government? OYes No

If you answer is YES, briefly explain:

Additional Defendant(s) (if any):

D. Using the outline set forth above, identify any additional Defendant(s).

Maybe More DerenpaAnt S

Rev. 10/3/19

 
Case 3:20-cv-00594-MAB-JPG Document1 Filed 06/22/20 Page 3of12 Page ID #3

Il. PREVIOUS LAWSUITS

A. Have you begun any other lawsuits in state or federal court while you
were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 U.S.C. §
1331 (federal prisoner), 28 U.S.C. 88 1346, 2671-2680, or other law? es LINo

B. If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one lawsuit, you must describe the additional lawsuits on
another sheet of paper using the same outline. List ALL lawsuits in any
jurisdiction and indicate the court where they were filed to the best of
your ability, including those that resulted in the assessment of a “strike”
under 28 U.S.C. § 1915(g) and/or those that were dismissed for being
frivolous, malicious, or for failure to state a claim (see 28 U.S.C. § 1915A; 28
U.S.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)). FAILURE TO
FULLY DISCLOSE YOUR LITIGATION HISTORY, INCLUDING
“STRIKES,” MAY RESULT IN SANCTIONS THAT INCLUDE DISMISSAL

OF THIS ACTION.
1. Parties to previous lawsuits:
Plaintiff(s): Qasaaaeticacis., Saeaatiitte

KopeR+ CHexereper Apams

Defendant(s): Copy, Coumcy WAL Men L. STARE
Cxrry OF Curca uo

2. Court (if federal court, name of the district; if state court, name of
the county): Q1? Seurh DEAR BERN) CHTCAGE LL &PbOl

3, Docket number: |Z @C UGS

4. Name of Judge to whom case was assigned: “YorGse lL. A LOK So

5. Type of case (for example: Was it a habeas corpus or civil rights
action?): Gave Rrottrs Aerxzren

6. Disposition of case (for example: Was the case dismissed? Was it
appealed? Is it still pending?): %. Served Our Wrry Wer
Fe 5060

Rev. 10/3/19

 
Case 3:20-cv-00594-MAB-JPG Document1 Filed 06/22/20 Page 4of12 Page ID #4

7. Approximate date of filing lawsuit. 201 § DecenBer Sap O14

8. Approximate date of disposition: |
Sertuement AGREEMENT
Or Tae. Aro ff 5,000

9. Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court

tell you that you received a “strike?”
SETTUED Ovr roe

B 500°
Il. GRIEVANCE PROCEDURE

A. Is there a prisoner grievance procedure in the institution? Yes L] No

B. Did you present the facts relating to your complaint in the prisoner

grievance procedure? MYA Doar + Avrtxy st Yes CINo

C. If your answer is YES,
1. What steps did you take?

2. . What was the result?

D. If your answer is NO, explain why not. 74%z5 Ts Aaazns7— 7HE Com Pan
Bueev7 Avo TWerRE's We Gerace Feockrss

E. If there is no prisoner grievance procedure in the institution, did you

complain to prison authorities? Wa LiYes lJNo

F. If your answer is YES,
1. What steps did you take?

Rev. 10/3/19

 
Case 3:20-cv-00594-MAB-JPG Document.-1 Filed 06/22/20 Page 5of12 Page ID #5

V. REQUEST FOR RELIEF

State exactly what you want this court to do for you. If you are a state or federal
prisoner and seek relief which affects the fact or duration of your imprisonment (for
example: illegal detention, restoration of good time, expungement of records, or
parole), you must file your claim on‘a habeas corpus form, pursuant to 28 U.S.C.
§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk’s office.

Compmnsative. DAMAGES Powercve, Daraees To Br
A warpert 1S, COB, ©&0 App To Pay For Acc. Menxcad Expevses

Foe Cocrtcs OwLy Ane Apy OPpERaT revs te Commect rer Te
Cerarcs Tw RE Ferure.

VI. JURY DEMAND (check one box below)

The plaintiff does C does not request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE TI] ~
I certify to the best of my knowledge, information, and belief, that this complaint is in full

compliance with Rule 11(a) and 11(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

Signed _O-U-QORV Letuick- ans

 

 

 

 

 

 

on: (date) Signature of Plaintiff
Q500 State Kevre 2% Sour, Roger7T M Aoams
Street Address Printed Name
Hour SreeczvG FC 6) BE 3 SP to70G
City, State, Zip Prisoner Register Number

 

Signature of Attorney (if any)

Rev. 10/3/19

 

 
Case 3:20-cv-00594-MAB-JPG Document1. Filed 06/22/20 Page 6of12 Page ID #6

IV. STATEMENT OF CLAIM

A. State here, as briefly as possible, when, where, how, and by whom you feel
your constitutional rights were violated. Do not include legal arguments
or citations. If you wish to present legal arguments or citations, file a
separate memorandum of law. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph.
If your claims relate to prison disciplinary proceedings, attach copies of
the disciplinary charges and any disciplinary hearing summary as
exhibits. You should also attach any relevant, supporting documentation.

<= Wés Bors 1273 Decemerr Fersr Avo Was Exrosep 70 TEparen OF See
Treovey TE Mayy Thies hes £7 WAG Dy Lowe Te CARPET, Boots,
Pocs, Paws, Avo Tedacrmen Setoxe From rovers Lake. MBwpercs,

PALL MAL 5, Ave Ace Omer Smoke. frovvers8. LT, Evoen Up Later
Apten xs “Lawsuer Was Seren Ove Ort IG 83 “Wey Serve Over
Ab IT Was Boren Tat Le Avveopy Aerer “We Sertienene
AOE ENT WAS “le ComTRACT Awy OF TE & ZeresswEess&s
WaT Was lxsrep TW Convetc7acmew Warm C-8 Sew WILL Ger
Resretotaen, Carource UltraTtve Contes 0s Lxstep Ave Ts A
lore REA TE pots DoLawess. 1 Was tosecrtrrzer Aup Armesz baer
Frey <7. 2 Was De fyrrene Ban Avo 87226 SUFFER VAT. HE
Rbk Yo My LFE Ds Srreu. Fresenmr7 vee Te WS PAV. FEB 42000
Or QooP. Wr Cs... Decree Tw Forrep Me rz. wWevin Nave DreED Le X Nap
Ver Cametw. . Was HosprracezeD Aware Aue WAs AT AE
SAMe tosprrAl. Syrewers Hoseztal Acewsr- Doren AGATP. StKesS
Kiepe Cav CAUSE Me To Have A Lare Teatepmnoe Fuzr- UP.

| WMA AAR Tees ls The MepreAtsew THAT LD TAKENG FOR
MESALAMINE 800MG DR 7 WEY A Re Gecery OF DELIBERAT E Lp ple FERAMCE

55548144 ADAMS, ROBERT
ape The Rosk OF WHERE

01/09/20 06/01/20 08/05/20 '
hup Yas Vrocatep My Rxetits By DasrEGARD

/983 Acc. Pustre Paces WAS
Ag UptTza TWAS

Proper. Evev ATER THE SETTLEMENT Zw
Aciowes Te Smeke.. Exposree Mr For Oven RO Ye
He sPZTALZ ZED. at SEEKIr CRTMZMAL CHARLES OF ACTEMPTED Murser

Rev. 10/3/19 .
Assualt Avvo Barrary, ALLS Te daréeemeyy, HARRASTMERT Arr Are. OTHER

Cunewe s Lt’ HE Cem gs Counr Sersrate *Roet THxs CAwsexes By
Portawe Tes Kn Se Mawy DarreravT Fropucts Awe Fer So Come My Lere
Ts Evew To xs Day At Rask.
Case 3:20-cv-00594-MAB-JPG Document1 Filed 06/22/20 Page 7of12 Page ID#7

DSopont Avo The Owwers “Teac’s Resrousasce, Fon Pocrene My bere At Rasy Ween
T Was Bean Because TL Was Exposep te Tie C-98 SLEG )EPpHlope Tar Was
Th So MApy bzrrerawt Peppucts Sucy As SHoxknc Peewve-cs , Pos ) PAWS,
Ave Carvers ser Avo OrWeR frepvets. SmMeyxrves Was decowed De dec Posere
Frace.s Reoaremress Or Barres Avo Carcrrep OF Ace Ames Bem] PacserT.
Evep Arren We Dbereopaots Reacuen A SettheMeyT Agorement Ward Hy
Cow Prazprress, We Wexe Strep Bexne Exroser Te The braniy Cv 8 dee,
Txpmupp. MIs Ie Deceeteare “Lwecrreraece Thaw The. Derempapts Ara
Compretey Gourcry Of. GCorrtrs 1s A Leere Tyreateore ie Tiree se
Y Acupst DyRre> Terae. Avon WAS HosPrTALCZE Db Twrce- A-c The. SARE
Hospaxtat Because OF Courtrs. bur To Cortrs Ano Coven 4 My

Lure Ds Even Wore Lew Pawoea. Bor Even Watnovt Covtp-14 Avy

—

Fung Wety THE TreatMeor Tee Cheeurc Orraatave Coratas Wy Lrre
Ts Srric Av ReOk, Bechuse LT Cau Have A Peate Ue A bree

Threatentote Fare-Up fy Ay Txme., irs © 5 Waat Dts. Have Yo
haya Wr Most. LE Nec Ace Or MY bree . Staess Moope CAR Cause.

TAre Mrop Of Flarr~- UP , SOC Whar bo Vou There Covet-14 Ware De ¢

 
Case 3:20-cv-00594-MAB-JPG Document1 Filed 06/22/20 Page 8of12 Page ID #8

ares hAWSULT

‘YerewDaw7 S Cory OF CHICAGE
GurceAGo Fecsc€.
bent Me Up

7 apr Oe Fie Aude 7 G00
SeTtrTLEMEN 7 A bsiRELPAEP/ 7 LIE VA.
Case 3:20-cv-00594-MAB-JPG Document1 Filed 06/22/20 Page9of12 Page ID #9

Stoop Lawserr

DEEEMDAUT SERFF Dervzsov WARDEM
NockeT Nompeg 11-CU-237~ NIK
SETTLERENT Aoseremen7 OF THE Aen 7 A350

Fazlen Te (reve. Me Warrer Coprexue FRroKr
To My KEKKEASK FROEN1 FRZSOV

 

 
Case 3:20-cv-00594-MAB-JPG Document 1. Filed 06/22/20 Page 100f12 Page ID #10

2. What was the result?

G. If your answer is NO, explain why not. 7426 “Cs her Awaawer LbOC,
STAFE Mea “Hzs Cory OR State Bur A Perate Oumers

H. Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain why not:

Vor FosSiBle_.

OFFICIAL SEAL
JENNA ZOLLER
NOTARY PUBLIC. STATE OF ILLINOIS
MY COMMISSION EXPIRES 24-19-2023

 

 

 
Case 3:20-cv-00594-MAB-JPG Document1 Filed 06/22/20 Page 12o0f12 Page ID #12

 

491430 SINOT ‘Ls isw3
SIONI'1! JO LOIYLSIG NYSHLNOS
LYNCS LOSI “sn ‘WY370

0202 2 2 NOT
GAAIF903y

si
